              Case 5:17-cv-00551-LHK Document 406 Filed 03/06/20 Page 1 of 9



1     ALLAN STEYER (State Bar No. 100318)
      JILL M. MANNING (State Bar No. 178849)
2     D. SCOTT MACRAE (State Bar No. 104663)
3     STEYER LOWENTHAL BOODROOKAS
        ALVAREZ & SMITH LLP
4     235 Pine Street, 15th Floor
      San Francisco, CA 94104
5     Telephone: (415) 424-3400
      asteyer@steyerlaw.com
6     jmanning@steyerlaw.com
7     smacrae@steyerlaw.com

8     DANIEL L. WARSHAW (State Bar No. 185365)
      ALEXANDER L. SIMON (State Bar No. 305734)
9     PEARSON, SIMON & WARSHAW, LLP
      15165 Ventura Boulevard, Suite 400
10
      Sherman Oaks, CA 91403
11    Telephone: (818) 788-8300
      dwarshaw@pswlaw.com
12    asimon@pswlaw.com

13    [Additional counsel listed on signature page]
14
      Counsel for Plaintiffs and the Class
15

16                                     UNITED STATES DISTRICT COURT
17                                 NORTHERN DISTRICT OF CALIFORNIA
18
                                              SAN JOSE DIVISION
19

20
     CHRISTINA GRACE AND KEN POTTER,                            Case No. 5:17-cv-00551-LHK
21   Individually and on Behalf of All Others
22   Similarly Situated,                                        CLASS ACTION

23                       Plaintiffs,                            PLAINTIFFS’ PROPOSED
                                                                FINDINGS OF FACT AND
24    v.                                                        CONCLUSIONS OF LAW
25   APPLE INC.,
26
                         Defendant.
27

28

                            PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                                Case No. 5:17-cv-00551-LHK

      1788995 1 - APPLE FACETIME
             Case 5:17-cv-00551-LHK Document 406 Filed 03/06/20 Page 2 of 9



 1            Plaintiffs submit the following proposed findings of fact and conclusions of law.

 2                                             FINDINGS OF FACT

 3            1.1                 iPhone Background

 4            1.        Apple Inc. (“Apple”) is a California corporation.

 5            2.        Apple designs, markets and sells iPhone devices.

 6            3.        Apple released the iPhone 4 device on June 24, 2010.

 7            4.        Apple released the iPhone 4S device on October 14, 2011.

 8            5.        iPhone devices operate through the iOS operating system and have an iOS version

 9   preinstalled on them, and iPhone users may install newer iOS versions and updates thereto.

10            6.        Apple released iOS 6 on September 19, 2012.

11            7.        Apple released iOS 7 on September 18, 2013.

12            1.2       iOS Security

13            1.        iOS uses digital certificates, which help ensure security for transmitted data.

14            2.        Certificates are designed with expiration dates for security reasons.

15            3.        When a certificate expires, services that check its expiration date will fail.

16            4.        Apple designed FaceTime to use the iPhone Device CA (the “Certificate”).

17            1.3       FaceTime

18            8.        The iPhone 4 was the first iPhone device to offer FaceTime, a conferencing

19   feature that allows iPhone users to engage in real-time video and audio calls.

20            9.        FaceTime has been widely used since its introduction in 2010, with an estimated

21   15 to 20 million FaceTime calls daily in 2013.

22            10.       Apple prominently promoted FaceTime in its iPhone 4 advertising campaign.

23            11.       FaceTime was one of the most important features driving customers’ decision to

24   purchase iPhone 4 and 4S devices.

25            12.       Initially, FaceTime connected real-time video and audio calls in one of two ways:

26   (1) the peer-to-peer method (“P2P”), or (2) the relay method.

27            13.       The P2P method connected FaceTime calls by directly connecting users’ devices;

28   the relay method connected FaceTime calls through servers that relayed data to the devices.
                                                            1
                           PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                                Case No. 5:17-cv-00551-LHK
     1788995 1 - APPLE FACETIME
Case 5:17-cv-00551-LHK Document 406 Filed 03/06/20 Page 3 of 9
             Case 5:17-cv-00551-LHK Document 406 Filed 03/06/20 Page 4 of 9



 1            30.       By October 2013, Apple’s PKI team was aware that FaceTime, which checked the

 2   expiration date of the Certificate, would fail when the Certificate expired.

 3            31.       Apple referred to the pending Certificate expiration as a “time bomb.”

 4            32.       Apple could have resolved the Certificate expiration issue for iOS 6 users by

 5   “changing the [FaceTime] code.”

 6            33.       Apple also could have “created new certificates for at least portions of the chain

 7   and used those with updated expiration dates” to resolve the issue for iOS 6 users.

 8            34.       Apple developed a fix to avoid a FaceTime outage only in iOS 7, not in earlier

 9   iOS versions.

10            35.       On November 14, 2013, Apple released iOS 7.0.4, in which Apple programmed

11   FaceTime to ignore the Certificate expiration date, such that FaceTime would not fail.

12            36.       iOS 7 caused performance degradation and functionality impairment on iPhone 4

13   and 4S devices, including issues with the Wi-Fi and Bluetooth controller, reduced battery life,

14   lagged application functionality, a poor user interface, and system crashes. The impairments

15   were measurable, substantial and widely reported, and were tracked and documented by Apple.

16            37.       Users who transitioned to iOS 7 could not revert back to earlier versions of iOS.

17            38.       To avoid impairing their device’s functionality, millions of iPhone 4 and 4s users

18   resisted migrating to iOS 7 after its release, such that Apple’s fees to Akamai remained high.

19            1.5       The FaceTime Break

20            39.       At 22:54:45 GMT on April 16, 2014, the Certificate expired, resulting in the

21   inability to use FaceTime for all of the millions of Apple customers whose iPhone 4 and 4s

22   devices were operating on a pre-iOS 7 version of iOS (the “Break”).

23            40.       By allowing the Certificate to expire on April 16, 2014, Apple intentionally

24   deviated from its “standard practice” of re-issuing digital certificates prior to their expiration.

25            41.       In his notes from April 17, 2014, Apple engineer Dallas DeAtley wrote, “iPhone

26   Device CA expired, hilarity ensues.”

27            42.       Apple decided “to issue a new Sub-CA to iMessage to keep it working.”

28
                                                           3
                           PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                               Case No. 5:17-cv-00551-LHK
     1788995 1 - APPLE FACETIME
Case 5:17-cv-00551-LHK Document 406 Filed 03/06/20 Page 5 of 9
Case 5:17-cv-00551-LHK Document 406 Filed 03/06/20 Page 6 of 9
             Case 5:17-cv-00551-LHK Document 406 Filed 03/06/20 Page 7 of 9



 1            3.        Apple’s intentional conduct caused Plaintiffs to suffer a permanent loss of

 2   FaceTime on their devices on April 16, 2014, and in turn a significant diminution in value to

 3   their devices. Plaintiffs have thus established economic injury and have standing under the UCL.

 4   III.     PLAINTIFFS HAVE ESTABLISHED UNFAIRNESS UNDER THE UCL

 5            4.        The UCL creates a cause of action for unfair business practices. Lozano v. AT&T

 6   Wireless Servs., Inc., 504 F.3d 718, 731 (9th Cir. 2007). The UCL’s coverage is “sweeping, and

 7   its standard for wrongful business conduct is intentionally broad.” Fraley v. Facebook, Inc., 830

 8   F. Supp. 2d 785, 810 (N.D. Cal. 2011) (citation and quotations omitted). Under the UCL, “a

 9   practice may be deemed unfair even if not specifically proscribed by some other law.” In re

10   Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1115 (N.D. Cal. 2015).

11            5.        The “balancing test” to determine unfairness under the UCL “involves an

12   examination of [a business practice’s] impact on its alleged victim, balanced against the reasons,

13   justifications and motives of the alleged wrongdoer. In brief, the court must weigh the utility of

14   the defendant’s conduct against the gravity of the harm to the alleged victim.” Pirozzi v. Apple,

15   Inc., 966 F. Supp. 2d 909, 922 (N.D. Cal. 2013). Unfairness is established by demonstrating the

16   business practice is ‘immoral, unethical, oppressive, unscrupulous or substantially injurious” to

17   consumers. In re Anthem, Inc. Data Breach Litig., 162 F. Supp. 3d 953, 990 (N.D. Cal. 2016).

18            6.        The Break was “substantially injurious” to millions of Apple iPhone 4 and 4S

19   users, as it significantly decreased the value of their devices. Further, Apple’s conduct, including

20   but not limited to, ignoring entreaties from its employees to consider the serious harm the Break

21   would cause, mocking the millions of Break victims, then lying about the Break, was immoral,

22   unethical, oppressive, unscrupulous, and unfair. Apple’s sole justification for the Break was to

23   reduce its relay costs to boost its profits. Apple has presented no evidence demonstrating its

24   conduct “has any utility, much less that its utility outweighs the gravity of the harm to Plaintiffs.”

25   Fraley, 830 F. Supp. 2d at 813. See also Copart, Inc. v. Sparta Consulting, Inc., 339 F. Supp. 3d

26   959, 994 (E.D. Cal. 2018) (affirming jury finding of unfairness where “the gravity of the harm

27   was quite large . . . [and] Defendants did not argue for the utility of any of their conduct”).

28   Plaintiffs have thus established unfairness under the UCL.
                                                           6
                           PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                               Case No. 5:17-cv-00551-LHK
     1788995 1 - APPLE FACETIME
             Case 5:17-cv-00551-LHK Document 406 Filed 03/06/20 Page 8 of 9



 1   IV.      PLAINTIFFS HAVE ESTABLISHED RESTITUTION UNDER THE UCL

 2            7.        Restitution is available under the UCL. Zhang v. Superior Court, 57 Cal. 4th 364,

 3   371 (2013). “The object of restitution is to restore the status quo by returning to the plaintiff

 4   funds in which he or she has an ownership interest.” Korea Supply Co. v. Lockheed Martin

 5   Corp., 29 Cal. 4th 1134, 1149 (2003). “Under the UCL, an individual may recover profits

 6   unfairly obtained to the extent that these profits represent monies given to the defendant or

 7   benefits in which the plaintiff has an ownership interest.” Id. at 1148; see also In re Toyota

 8   Motor Corp. Unintended Marketing, Sales Practices, and Product Liability Litig., 754 F. Supp.

 9   2d 1145, 1166 (C.D. Cal. 2010) (“[U]nder a ‘benefit of the bargain’ theory, Plaintiffs must allege

10   overpayment, loss in value, or loss of usefulness.” (citation and quotations omitted)).

11            8.        Because Apple accepted full payment for Plaintiffs’ fully-functional devices and

12   later permanently and intentionally broke FaceTime, Plaintiffs are entitled to an amount of those

13   “profits unfairly obtained” at purchase that is equal to the diminution in value to their devices

14   caused by Apple’s unfair misconduct. See Korea Supply, 29 Cal. 4th at 1148.

15   V.       PLAINTIFFS’ DAMAGES MODEL PROPERLY MEASURES RESTITUTION

16            UNDER THE UCL

17            9.        The UCL requires “only that some reasonable basis of computation of damages be

18   used, and the damages may be computed even if the result reached is an approximation.”

19   Lambert v. Nutraceutical Corp., 870 F.3d 1170, 1183 (9th Cir. 2017), rev’d and remanded on

20   other grounds, 138 S. Ct. 2675 (2018). A proper UCL damages model measures damages

21   attributable to a plaintiff’s theory of liability. Comcast Corp. v. Behrend, 569 U.S. 27, 35 (2013).

22            10.       Plaintiffs’ damages model properly calculates restitution under the UCL because

23   it measures the diminution in value caused by the FaceTime Break as reflected by the decrease in

24   the resale price of Plaintiffs’ and Class Members’ iPhone 4 and 4S devices.

25   Date: March 6, 2020                      STEYER LOWENTHAL BOODROOKAS
                                                   ALVAREZ & SMITH LLP
26

27                                                     By:      /s/ Jill M. Manning
28                                                                Jill M. Manning

                                                           7
                           PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                               Case No. 5:17-cv-00551-LHK
     1788995 1 - APPLE FACETIME
             Case 5:17-cv-00551-LHK Document 406 Filed 03/06/20 Page 9 of 9



 1

 2                                                     Allan Steyer (State Bar No. 100318)
 3                                                     Jill M. Manning (State Bar No. 178849)
                                                       D. Scott Macrae (State Bar No. 104663)
 4                                                     235 Pine Street, 15th Floor
                                                       San Francisco, CA 94104
 5                                                     Telephone: (415) 424-3400
                                                       asteyer@steyerlaw.com
 6                                                     jmanning@steyerlaw.com
 7                                                     smacrae@steyerlaw.com

 8                                                     PEARSON, SIMON & WARSHAW, LLP
                                                       Daniel L. Warshaw (State Bar No. 185365)
 9                                                     Alexander L. Simon (State Bar No. 305734)
                                                       15165 Ventura Boulevard, Suite 400
10
                                                       Sherman Oaks, CA 91403
11                                                     Telephone: (818) 788-8300
                                                       dwarshaw@pswlaw.com
12                                                     asimon@pswlaw.com

13                                                     FRIEDMAN OSTER & TEJTEL PLLC
                                                       David F.E. Tejtel (pro hac vice)
14
                                                       New York State Bar No. 4760123
15                                                     493 Bedford Center Road, Suite 2D
                                                       Bedford Hills, NY 10507
16                                                     Telephone: (646) 661-5881
                                                       dtejtel@fotpllc.com
17
                                                       CALDWELL CASSADY & CURRY
18
                                                       Bradley W. Caldwell (pro hac vice)
19                                                     Jason D. Cassady (pro hac vice)
                                                       John Austin Curry (pro hac vice)
20                                                     2121 N. Pearl Street, 12th Floor
                                                       Dallas, Texas 75201
21                                                     Telephone: (214) 888-4848
22                                                     bcaldwell@caldwellcc.com
                                                       jcassady@caldwellcc.com
23                                                     acurry@caldwellcc.com

24                                                     Counsel for Plaintiffs and the Class
25

26

27

28
                                                           8
                           PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                               Case No. 5:17-cv-00551-LHK
     1788995 1 - APPLE FACETIME
